DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Amended Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 as amended recites “wherein the outer second frozen liquid beverage enhancer layer liquefies faster than the first frozen liquid enhancer”, and this is still unclear because it is unclear how the outer layer liquefies faster. In addition, Applicant’s specification is silent to this increased liquefaction of the outer layer in the embodiment of Claim 7 where there is a singular frozen solid formed and does not provide any clarification. To this end, it is unclear what aspect of the second frozen liquid beverage enhancer layer is influencing the speed of liquefaction. Regarding speed of liquefaction, Applicant’s specification discloses that enhancers of different volume and shape would 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dea, et al. (CA 2789993) in view of Newsday “How Come: Cold hard fact: Surface area matters” (2010), hereinafter referred to as “Newsday” NPL, all previously made of record.
Regarding Claim 1, Dea teaches pellet systems for preparing beverages comprising: a container defining at least one cavity and having a liquid fill indicator (Pages 6a-6b, lines 23-27 and 1-5) and a plurality of beverage enhancers for combining with a mixing liquid so as to form an iced beverage, comprising first and second frozen liquid beverage enhancers, as Dea teaches that the articles of manufacture use two sets of frozen pellets for preparing a frozen beverage, where a liquid is intended on being added to the container and frozen pellets (Page 2, lines 27-31 and Page 3, lines 10-20). Dea discusses the composition of the two sets of frozen pellets and teaches that the first frozen set of pellets include a milk fluid, inulin, a sweetener, a flavoring and a stabilizer mix, where the milk fluid is about 25-78% of the first frozen pellets (Page 5, lines 25-30 and Page 6, lines 16-30), and teaches the second frozen set of pellets include a milk fluid, where the milk fluid is 60-85% by weight of the second frozen pellets, inulin, sweetener, optional flavoring and stabilizer mix (Page 6, lines 16-30). Dea specifically teaches that the two frozen pellets have different amounts of milk fluid as Dea teaches “the second frozen pellets being of different milk fluid percentage composition than the first frozen pellets” (Page 7, 
Dea teaches one or more lines to indicate fill points for said liquid (Page 7, lines 12-15), therefore the cavity and the liquid fill indicator would necessarily define a liquid volume, as claimed. Dea teaches the frozen pellets can have various shapes and sizes and teaches that generally, the first frozen pellets and second frozen pellets are, independently, of relatively uniform size and shape, where the first frozen pellets may be spheres of a particular size, while the second frozen pellets may be cubes of a different size (Page 7, lines 25-30 and Page 8, lines 1-10). 
Newsday NPL teaches that large ice cubes melt more slowly than crushed ice because of their surface area to volume ratio, and teaches that ice chopped up in smaller pieces has more surface area, with more “faces” exposed to air or liquid, and it is easier for the heat to diffuse into the ice so smaller ice cubes melt faster than the same volume of bigger cubes (Page 1, lines 5-12). Newsday NPL also teaches that shape also matters, and teaches that a sphere is the most compact shape for physical matter, the smallest surface area for a given volume and ice spheres melt more slowly than traditional cubes (Page 1, lines 13-14).

Regarding amended Claim 1 and the limitation of wherein the first frozen liquid beverage enhancer has a shape and volume adapted to cause the first frozen liquid beverage enhancer to liquefy faster than the second frozen liquid beverage enhancer when combined with an amount of mixing liquid, where the first frozen liquid beverage enhancer combines with the amount of mixing liquid to form an intermediate liquid with a third concentration substantially equal to the second concentration, thereby mitigating dilution effects as the second frozen liquid beverage enhancer liquefies, several points are noted that are taught by Dea. As set forth above, Dea teaches two sets of frozen 

Regarding amended Claim 2, Dea teaches that different components can be present in the two sets of frozen pellets, and teaches, for example, a cream component can be added to the first set of frozen pellets that is not present in the second set (Page 8, lines 20-25). Dea also teaches flavoring in the first set of pellets (Page 14, lines 22-25).
Regarding amended Claim 3, Dea teaches the first and second set of pellets include a plurality by virtue of the term “set of pellets” (all above citations).
Regarding amended Claim 4, Dea teaches the first and second set of pellets are included and with instructions to add the liquid to the container containing the first and second set of pellets, therefore it is understood that the mixing liquid is not included in the container, as there are instructions to add it at a later point (Page 20, lines 10-20).

Regarding amended Claim 6, Dea teaches the first and second set of pellets are included and with instructions to add the liquid to the container containing the first and second set of pellets, therefore it is understood that the mixing liquid is not included in the container, as there are instructions to add it at a later point (Page 20, lines 10-20).

Claims 7-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dea, et al. (CA 2789993) in view of Newsday “How Come: Cold hard fact: Surface area matters” (2010), hereinafter referred to as “Newsday” NPL, all previously made of record, and further in view of Malachowsky et al. (USPA 2007/0210105).
Regarding amended Claim 7, Dea is relied upon as cited above in the rejection of amended Claims 1-6 for the claimed beverage system comprising the container and a plurality of beverage enhancers as set forth above, where the first and second frozen liquid beverage enhancer comprising a first additive in a particular concentration, in light of the teaching above and Dea teaching milk in varying concentrations in the first and second set of frozen pellets, therefore rendering obvious where the concentration of the milk is higher in one set of frozen pellets than in the other. Dea is taken as cited above for the teaching of the first set of pellets/frozen liquid beverage enhancer having a first defined shape and volume. Dea also teaches after freezing, the pellets can be coated, and teaches the coatings can aid in the free flow of pellets relative to each other and can optionally contribute flavors, colors, or stability to the pellets, and teaches the coating can be a carbohydrate such as a cold swelling starch, a sweetener such as trehalose or sucralose, a defoamer, a protein, or a fat (Page 10, lines 5-10). Dea teaches after freezing, the pellets can be hardened or tempered (Page 10, lines 11-12). 
Dea teaches the first frozen liquid beverage enhancer can also comprise sweeteners and flavoring, as set forth above, where at least a generic sweetener meets the limitation of the first additive as claimed. Dea teaches sweeteners that can be added to the first set of frozen pellets include natural or artificial sweeteners (Page 13, lines 15-20). Since it is understood that the coating would be expected to be in a frozen state as the pellets are disclosed as being stored frozen in the container prior to being combined with a mixing liquid, the coating comprising sweeteners such as trehalose or 
Dea does not specifically teach that, for the singular frozen solid where the liquefying of the second frozen liquid beverage enhancer faster than the first frozen liquid beverage enhancer would mitigate any dilution effects as the first frozen liquid beverage enhancer liquefies.
Malachowsky teaches that melting ice creates water, and this water is added to a beverage, and that eventually as enough ice melts into the water, the beverage containing the ice becomes diluted or watered down and may no longer taste like the beverage and sometimes may not have an appealing taste (Paragraph 5). Malachowsky 
Regarding amended Claim 8, Dea in view of Malachowsky teaches that different components can be present in the two sets of frozen pellets, and teaches, for example, a cream component can be added to the first set of frozen pellets that is not present in the second set (Dea, Page 8, lines 20-25), where the cream component in the first set of frozen pellets meets the limitation of a second additive different from the first additive in the first frozen liquid beverage enhancer. 
Regarding amended Claim 9, Dea in view of Malachowsky teaches the first and second set of pellets are included and with instructions to add the liquid to the container containing the first and .

Response to Arguments
The amendments to the specification are acknowledged by the Examiner and the objection has been withdrawn. The 112 2nd paragraph rejection has been amended in light of Applicant’s claim amendments but is maintained as set forth above. The Examiner maintains that Claims 7-9 are still indefinite for the reasons set forth above. The prior art rejection has been amended in light of Applicant’s claim amendments. Therefore, Applicant’s arguments filed 8/2/21 have been fully considered but they are moot in light of the amended claim rejections. The following points are noted by the Examiner and considered relevant to the claim interpretation by the Examiner and the above set forth rejection. First, it is noted that Applicant’s claims are product claims comprising particular components. Any limitations relating to functioning of the product or product by process limitations within the product claim would be assessed as to whether it is capable of occurring with the product taught in the prior art. Second, it is noted that Applicant’s claims are very broad; no particular composition of the frozen liquid beverage enhancer is recited or what the additive is. Therefore, Applicant’s very broad claims provide for a variety of interpretations within the context of the claims and for the application of prior art. As set forth in Applicant’s specification, certain solutes may influence rate of liquefaction of the beverage enhancers, but so does volume and shape. Therefore, as long as the prior art teaches one way that the frozen components could liquefy at different speeds, the claim is seen to be met by the prior art. In the instant case, since the prior art teaches of differing volumes/shapes for the two types of frozen components within a beverage system, the two types of frozen components would be liquefying at different speeds, by virtue of the 
Applicant argues that one of ordinary skill in the art would not have been motivated to alter the primary reference to result in some of the frozen components liquefying faster than other frozen components in the beverage system. However, such difference in speed of liquefaction would be occurring based on the different shapes of the frozen components, as taught by the prior art; there is no altering required of the primary reference for that difference in speed to occur. The prior art reference of Dea clearly teaches shaping the two sets of frozen pellets into different shapes, as set forth above. Regarding the amended limitations of the mitigation of dilution effects due to the first and second set of beverage enhancer pellets liquefying, the Examiner has sufficiently addressed this new limitation in the above rejection. Therefore, Applicant’s arguments regarding non-obviousness of the claimed product are not found persuasive at this time and the office action is therefore made final and deemed proper at this time.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368. The examiner can normally be reached Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/           Primary Examiner, Art Unit 1791                                                                                                                                                                                             	10/18/2021